46 F.3d 1135
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Patricia A. COLLINS, Plaintiff-Appellant,v.Donna E. SHALALA, Department of Health and Human Services,Defendant-Appellee.
No. 94-2999.
United States Court of Appeals,Eighth Circuit.
Submitted:  Jan. 10, 1995.Filed:  Feb. 1, 1995.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before LOKEN, Circuit Judge, GODBOLD,* Senior Circuit Judge, and ARNOLD, Circuit Judge.
PER CURIAM.


1
Patricia A. Collins applied for disability insurance benefits under Title II of the Social Security Act, alleging a disability onset date of June 8, 1990.  Following a hearing, the administrative law judge found that Ms. Collins has severe physical and mental impairments, but that she has the residual functional capacity to perform light work, including her past relevant work as assembly line worker, and therefore she is not disabled.  The Secretary's Appeals Council denied review, Ms. Collins sought judicial review, and she now appeals the decision that there is substantial evidence in the administrative record supporting the Secretary's decision.


2
After careful review of the record, we conclude for the reasons stated in the Memorandum and Order of the district court1 that substantial evidence in the administrative record as a whole supports the Secretary's ultimate determination that Ms. Collins was not disabled as of June 8, 1990.  Accordingly, the judgment of the district court is affirmed.  See 8th Cir.  Rule 47B.



*
 The Honorable John C. GODBOLD, Senior United States Circuit Judge for the Eleventh Circuit, sitting by designation


1
 The HONORABLE HENRY L. JONES, JR., United States Magistrate Judge for the Eastern District of Arkansas, who decided the case by consent of the parties.  See 28 U.S.C. Sec. 636(c)